Citation Nr: 0827512	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran entered active service with the United States 
Armed Forces on December 14, 1941, was beleaguered from that 
date until May 6, 1942; was in missing status from May 7, 
1942 to May 9, 1942; was a prisoner of war (POW) from May 10, 
1942 to January 11, 1943; and was in no casualty status from 
January 12, 1943 to July 8, 1943.  The veteran died in mid-
1943.  The appellant is his surviving spouse.

This appeal arises from a March 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Manila, Republic of the Philippines, which denied the above 
claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death by rating decision dated in July 
1952.  The appellant appealed this decision to the Board.

2.  In a decision of the Board dated in March 1953, the 
appellant's claim for service connection for the cause of the 
veteran's death was denied.  This decision of the Board was 
final.

3.  In decisions dated in December 1955, March 1955, April 
1955, and December 1966, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant did not appeal these 
decisions.

4.  Evidence submitted since the December 1966 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed December 1966 RO decision which determined 
that sufficient new and material evidence had not been 
submitted with which to reopen the appellant's claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  Subsequent to the December 1966 RO decision, new and 
material evidence to reopen the claim has not received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2005, January 2006, June 2006, 
July 2006, and December 2007 the appellant was notified of 
the evidence not of record that was necessary to substantiate 
her claim.  She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

The January 2006 letter provided the appellant with notice of 
what evidence and information was necessary to reopen her 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving her the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in December 2007.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service personnel and medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2007).  
However, a veteran in no casualty status is considered to be 
inactive.  Service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2007).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  With regard to 
a previous and final denial of such status, the establishment 
of veteran status is subject to the requirements of "new and 
material evidence" in order to reopen the claim.  D'Amico, 
209 F.3d at 1327.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In cases where the veteran is a former POW, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

If the veteran; (i) Is a former prisoner of war and: (ii) Was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where related directly to infectious causes; cirrhosis of the 
liver.  69 Fed. Reg. 60083-60090 (October 7, 2004) codified 
at 38 C.F.R. § 3.309(c)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

New and material evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in November 2005, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in July 1952, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  At that time the RO 
determined that the service personnel records had shown that 
at the time of the veteran's death, he was in no casualty 
status, and therefore, considered to be inactive.  The death 
certificate showed that the veteran died due to homicide by 
firearms, thus, there was no evidence of record that the 
veteran's death was related to his active service.  The 
appellant appealed this decision to the Board, and in March 
1953, the Board upheld the RO's decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death.  This decision of the Board was final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1104 
(2007).

In decisions dated in December 1955, March 1955, April 1955, 
and December 1966, the RO determined that sufficient new and 
material evidence had not been submitted with which to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant did not appeal these 
decisions, thus, they became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

At the time of the December 1966 RO decision, the evidence of 
record included the veteran's a statement from the Department 
of the Army which showed that the veteran had active service 
in beleaguered status from December 14, 1941 to May 6, 1942; 
was in missing status from May 7, 1942 to May 9, 1942; was a 
POW from May 10, 1942 to January 11, 1943; and was in no 
casualty status from January 12, 1943 to July 8, 1943.  It 
was further indicated that during the period of his no 
casualty status, he joined the Bureau of the Constabulary.

The evidence of record also included the veteran's 
certificate of death which had shown that his death was due 
to homicide by firearms, in the period during which he was in 
no casualty status.

The evidence also included numerous Joint Affidavits dated in 
November 1952 from fellow servicemen confirming that the 
veteran had been a POW, and that he had been killed by three 
Japanese soldiers following their escape from their captors.

Subsequent to the December 1966 RO decision, in November 
2005, the appellant  requested to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, she submitted a Certification from the 
Republic of the Philippines, Ministry of Defense, dated in 
May 1983, indicating that at the time of the veteran's death, 
he was considered to be in missing status.

A letter from the Philippine Veterans Administration dated in 
June 1969 was submitted which set forth that the veteran, a 
private with unknown duty information, died in the line of 
duty in 1943.  It was further indicated that he was entitled 
to an award of a pension from the Republic of the 
Philippines.

Also submitted was a lay statement dated in February 2006 
reiterating the veteran's periods and types of service, and 
suggesting that the veteran was killed in action.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  To the 
extent that the appellant is presently reiterating that the 
veteran died during a period of active service, such 
assertions are not new.

The Board has considered the May 1983 Certification from the 
Republic of the Philippines, Ministry of Defense, indicating 
that at the time of the veteran's death, he was considered to 
be in missing status; the June 1969 letter from the 
Philippine Veterans Administration suggesting that the 
veteran died in the line of duty; and the 
February 2006 lay statement suggesting that the veteran was 
killed in action.  However, the July 1951 record from the 
Department of the Army established that at the time of the 
veteran's death, he was in no casualty status, thus, 
considered inactive.

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the 
Department of the Army.  As this office has not verified the 
veteran's death was during an active period of military 
service with the U. S. Armed Forces, the appellant's claim 
cannot be awarded.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  Therefore, the 
additional evidence submitted by the appellant does not 
relate to an unestablished fact necessary to substantiate her 
claim.  The recently submitted evidence is either merely 
cumulative of previously submitted evidence or not bearing on 
the question of a whether the veteran's death was related to 
his period of active service; thus, the evidence submitted 
since the RO's last denial of the claim does not raise a 
reasonable possibility of substantiating the claim.

The Board notes that the appellant has not submitted any 
additional evidence to suggest that the veteran's death, 
which was ruled a homicide, was caused by a disability for 
which service connection had been established at the time of 
death or for which service connection should have been 
established.  The appellant has also not provided any 
evidence to support that the veteran's death was secondary to 
a service-connected disability, or that it was the result of 
a disability which had become manifested as a result of his 
period of service as a POW.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1966 RO decision is not new and 
material and does not serve to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, service 
connection for the cause of the veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


